Per Curiam
The petitioner, appearing pro se, files under the
above entitled caption what he designates as a verified motion for writ of mandate. He therein requests this court to mandate the Johnson Circuit Court to rule on his verified motion for writ of error coram nobis, which he alleges he filed in that court.
We think we need not notice the many defects in the motion for writ of mandate. (See Rule 2-35.) Since it appears that the Johnson Circuit Court had ruled on said petition for writ of error coram nobis before the motion for writ of mandate was filed in this court, the said motion, involving as it does a moot question, should be and it is hereby denied.
Note. — Reported in 118 N. E. 2d 893.